Citation Nr: 0305300	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-05 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
shoulder disability.

(The issue of entitlement to service connection for right 
shoulder disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service with the United 
States Air Force from October 1952 to October 1956, and 
subsequent service with the Maine National Guard.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus Maine.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in December 2002.  A 
transcript of that hearing has been associated with the 
claims folder.

The Board is undertaking additional development on the issue 
of entitlement to service connection for right shoulder 
disability pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When 
the additional development is completed, the Board will 
provide any notice of the development required by 38 C.F.R. § 
20.903 (2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  In an unappealed rating decision of October 1997, the RO 
determined that new and material evidence to reopen a claim 
for service connection for  right shoulder disability had not 
been submitted.

2.  The evidence received since the October 1997 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant by itself 
or in the context of the evidence previously of record that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for right shoulder 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted above, the veteran had active service from October 
1952 to October 1956.  
His service medical records indicate that he was treated in 
July 1956 for bursitis of the right shoulder.  X-rays at that 
time were negative.  The report of the veteran's discharge 
examination notes that the veteran had a painful right 
shoulder in 1956, with no complications or sequelae.  The 
discharge examination report also notes a history of 
arthritis in the shoulders, with no difficulty at present.   

The veteran submitted a claim of entitlement to service 
connection for arthritis of his shoulders in April 1990.  In 
June 1990 the RO denied the veteran's claim, noting that the 
veteran had failed to submit any evidence of treatment since 
service.  The RO concluded that the evidence of record did 
not show arthritis of the shoulders.

In September 1990 the veteran submitted a letter and 
statements from his treating physicians.  He indicated that 
he wished his claim to be further reviewed.  Records from 
W.L. Medd, M.D. show that the veteran was seen at various 
times from May 1973 to June 1989 for neck and shoulder 
complaints.  A letter from Rex T. Martin, D.O. shows that the 
veteran's medical records could not be located.  

In an October 1990 rating decision the RO determined that 
service connection was not warranted for neck and bilateral 
shoulder disabilities.

The veteran again attempted to reopen his claim in July 1997.  
In October 1997 the RO noted that no evidence had been 
submitted in connection with the veteran's claim to reopen.

The veteran submitted a statement in April 2001 indicating 
that he had been treated for bursitis in his shoulders in 
1956.  He noted that he had received treatment from various 
providers over the years.

VA outpatient treatment records for the period from February 
2001 to August 2001 make no note of right shoulder 
disability.

A VA examination was conducted in October 2001.  The examiner 
reviewed the claims folder and noted that the veteran had 
been seen for a problem with his right shoulder, described as 
bursitis/arthritis, in 1956.  Following examination, the 
assessment was impingement syndrome, right shoulder.  The 
examiner indicated that while it was possible that there was 
an association between the 1956 incident and the veteran's 
present complaints, he concluded that it was not probable 
that the impingement syndrome from which the veteran suffered 
had its origin in the military.

The RO denied entitlement to service connection for 
impingement syndrome of the right shoulder in November 2001.  
It found that there was no evidence of a chronic disability.

The veteran submitted his notice of disagreement in January 
2002 and accompanied it with a copy of a VA outpatient 
treatment note dated in January 2002.  The treatment note 
indicates that the veteran had continued to experience pain 
in his shoulder every day.  The assessment was bursitis and 
the provider indicated that the problem might be related to 
the veteran's military service in munitions.

In his April 2002 substantive appeal, the veteran pointed out 
that his report of discharge examination noted treatment for 
bilateral shoulder problems.  He contended that his shoulder 
problems had their inception in service, and pointed out that 
he had received treatment for shoulder complaints in the 
years following service.

Records from Dr. Medd for the period from February 1978 to 
June 2002 were received in June 2002.  A June 991 note 
indicates that the veteran's shoulder had been bothering him.  
In July 1991 the veteran reported that anti-inflammatory 
medication helped.  In January 1999 the veteran reported neck 
pain and stated that he had undergone neck manipulation but 
that it had not been successful.  He was noted to have good 
reflexes and no arm symptoms.

At his hearing before the undersigned in December 2002, the 
veteran stated that he had been treated for shoulder 
complaints in July 1956.  He pointed out that a VA physician 
had suggested that his shoulder disability was related to his 
military service.  

In a December 2002 letter, Dr. Medd indicated that the 
veteran had suffered from chronic bilateral shoulder pain and 
rotator cuff symptoms and had undergone multiple chiropractic 
treatments.  He noted that the veteran used anti-inflammatory 
drugs and had submitted to physical therapy.  He pointed out 
that the veteran's job in the Air Force had required lifting 
heavy munitions and carrying bombs and that he had suffered 
from multiple shoulder problems during that time.  He opined 
that the veteran's chronic shoulder syndrome began during his 
military service and was related to overuse.




II.  Analysis 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  The liberalizing provisions of the VCAA 
are applicable to the veteran's claim to reopen.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2002), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

The evidence received since the Board's October 1997 decision 
includes VA outpatient treatment records and the report of a 
VA examination, the veteran's hearing testimony, statements 
from the veteran, and records from Dr. Medd which include his 
December 2002 letter.  The October 2001 VA examination report 
and the December 2002 letter from Dr. Medd constitute 
competent medical evidence suggesting that the veteran's 
current right shoulder disability is related to his military 
service.  This evidence is neither cumulative nor redundant 
of the evidence previously of record and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Therefore, it is new and 
material, and the veteran's claim is reopened.


(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for right 
shoulder disability is granted.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

